Case 19-13273-VFP                    Doc 483        Filed 05/29/20 Entered 05/29/20 16:25:31               Desc Main
                                                   Document      Page 1 of 6
                                                                                  DALE E. BARNEY
                                                                                  Director

                                                                                  Gibbons P.C.
                                                                                  One Gateway Center
                                                                                  Newark, New Jersey 07102-5310
                                                                                  Direct: (973) 596-4557 Fax: (973) 639-6234
                                                                                  dbarney@gibbonslaw.com




 May 29, 2020

 VIA ECF

 Hon. Vincent F. Papalia, USBJ
 United States Bankruptcy Court
 Martin Luther King, Jr. Federal Building
 50 Walnut Street, 3d Floor
 Newark, NJ 07102

 RE:       Immune Pharmaceuticals, Inc., Case No. 19-13273 (Jointly Administered)
            Discover Growth Fund, LLC’s Motion for Relief from Stay

 Dear Judge Papalia:
 We are counsel to Discover Growth Fund, LLC (“Discover”) in the captioned chapter 11
 cases and with respect to the Motion of Discover Growth Fund for Relief From the
 Automatic Stay [Doc 11] (“Motion”). This letter shall serve as Discover’s reply to the
 Trustee’s Opposition to the Motion of Discover Growth Fund, LLC for Relief from the
 Automatic Stay [Doc 470] (“Opposition”) filed by chapter 7 trustee Jeffrey A. Lester
 Trustee. This reply supplements Discover’s prior pleadings filed on the Motion,
 including Discover’s March 26, 2020 reply to the supplemental briefing filed by Immune1
 and the Committee on the Motion.

 The Opposition starts with the false premise that Discover has not demonstrated that its
 lien is valid. Opposition, ¶ 31. Like the Debtor and the Committee, the Trustee wraps
 himself in the Complaint filed in Adv. Pro. No. 19-02033 (VFP) (“Adversary”) in an effort
 to distract this Court from the fact that the Trustee now bears the burden of
 demonstrating that Discover’s security interest is adequately protected. 11 U.S.C. §
 362(g). The Trustee’s “defenses” to Discover’s valid lien, based upon its undisputable
 loan to Immune under the Debenture, rely on the 11 U.S.C. § 510 subordination claims
 set forth in the Debtors’ and Committee’s two summary judgment motions in the
 Adversary. Discover has demonstrated the specious nature of those claims, at a bare
 minimum to the extent of Discover’s claim for $2 million in principal, interest and
 attorneys’ fees, leading the Court to deny those motions.

 The Trustee’s claim that he “has demonstrated the bona fides of the estate’s claim
 against Discover for subordination” in his motion for reconsideration of this Court’s
 denial of the second summary judgment motion is nonsense. Opposition, ¶ 33. As

 1Capitalized terms used herein shall have the meaning ascribed in Discover’s Supplemental
 Memorandum in Further Support of Motion of Discover Growth Fund, LLC for Relief from the Automatic
 Stay dated March 12, 2020 [Doc 374] (“Discover Supp.”) unless otherwise defined.
 Newark New York Trenton Philadelphia Wilmington                                      gibbonslaw.com



                                                                                               2645446.1 099998-00014
 Case 19-13273-VFP           Doc 483      Filed 05/29/20 Entered 05/29/20 16:25:31                  Desc Main
                                         Document      Page 2 of 6


May 29, 2020
Page 2



  demonstrated in Discover’s opposition to the reconsideration motion, the Court clearly
  perceived significant and potentially dispositive distinctions between the 11 U.S.C. §
  510(b) authorities and the facts of this case. Nothing about the motion for
  reconsideration should preclude the Court’s granting the Motion, permitting Discover to
  resort to its cash collateral, and stopping the accrual of now chapter 7 administrative
  expenses as the now-estate representative carries on the Debtors’ and the Committee’s
  crusade to deprive Discover of its rights. As first lien secured creditor, Discover should
  not be forced to fund the administrative expenses of the estate.

  As to adequate protection, the plain fact is that the Trustee cannot demonstrate the
  same, at least in the long run. While Your Honor stated during the April 1, 2020
  hearing2 on the Motion that you believed that Discover was then adequately protected
  by the $2.93 million in the escrowed net proceeds of Bertilmumab to Alexion (Apr. 1 Tr.
  51:8-19), Discover’s secured claim continues to accrue interest and attorneys’ fees.
  Interest accrued at the Debenture’s 10% non-default rate totals $329,316.20 as of May
  31, 2020 and attorneys’ fees and expenses total $852,251.37 as of May 28,2020. Your
  Honor observed at the April 1, 2020 hearing that you likely would not allow all of
  Discover’s fees as reasonable (Apr. 1 Tr. 52:6-16), but, even with that proviso,
  Discover’s allowable fees, interest and principal have exceeded or soon will exceed the
  $2.93 million.

  In granting Discover’s motion to convert these cases, Your Honor observed that you
  hoped that “cooler heads will prevail” following the appointment of the Trustee. Apr. 1
  Tr. 50:19. Nevertheless, the Trustee appears to be intent upon pursuit of the
  mechanical – and wrong – reading of the 11 U.S.C. § 510(b) authorities that this Court
  rejected at the April 1 hearing, as well as the other meritless claims asserted by the
  Committee and the Debtors in the Adversary. As such, it is clear that Discover will
  continue to accrue significant costs in its ongoing campaign to vindicate its rights. Any
  adequate protection that existed on April 1 will soon evaporate, if it hasn’t already.

  Like the Committee, the Trustee argues that the Motion should not be decided while the
  Adversary is pending, but “intoning the pendency of [an] adversary proceeding” is
  insufficient to defend the Motion. In re Wile, 310 B.R. 514, 519 (Bankr. E.D. Pa. 2004).
  While the Court has discretion to consider the pendency of the Adversary, where, as
  here, it is clear that Discover has a minimum secured claim that now exceeds or soon
  will exceed the value of the Collateral held by the Debtors/Trustee, and that the Trustee
  is incapable of providing adequate protection, stay relief is appropriate.



  2A copy of the transcript of that hearing (“Apr. 1. Tr.”) is attached to the Declaration of Dale E. Barney
  etc. dated May 26, 2020 filed as Doc 42-1 in the Adversary Proceeding.


                                                                                            2645446.1 099998-00014
 Case 19-13273-VFP      Doc 483    Filed 05/29/20 Entered 05/29/20 16:25:31          Desc Main
                                  Document      Page 3 of 6


May 29, 2020
Page 3



  The Trustee intones the specter of losing the bankruptcy law claims in the Adversary
  will be lost if the Motion is granted, as did the Committee, citing In re Poughkeepsie
  Hotel Assocs. Joint Venture, 132 B.R. 287 (Bankr. S.D.N.Y. 1991). However, this
  argument again ignores the fact that the Adversary sets forth claims other than the
  Plaintiffs’ specious subordination arguments. The Complaint also seeks millions of
  dollars of damages from Discover allegedly flowing from Discover’s claimed bad acts.
  In the unlikely event that the Trustee proves that case, his damage claims would make
  the estate whole. Discover’s right to stay relief now should not be frustrated simply to
  preserve the Plaintiffs’ thin gruel subordination claims. In any event, as indicated in
  Discover’s response to the Trustee’s motion to be substituted as plaintiff in the
  Adversary, on March 23, 2020, Discover served the Debtors and the Committee with
  “Defendant’s Offer of Judgment to Plaintiffs” pursuant to Fed. R. Bankr. P. 7068 and
  Fed. R. Civ. P. 68 (“Offer of Judgment”). The Trustee now appears to be concerned
  that he will fare no better than the result proposed in the Offer of Judgment in the
  Adversary Proceeding and will thus be liable for Discover’s costs incurred in the
  Adversary after service of the Offer of Judgment. Rule 68(d) is clear that “[i]f the
  judgment that the offeree finally obtains is not more favorable than the unaccepted offer,
  the offeree must pay the costs incurred after the offer was made.” Thus, payment of
  costs is mandatory.

  Further, the Trustee now takes the position – without any evidence – that Discover’s lien
  may not extend to the $2.93 million sale proceeds if the Bertilimumab assets are
  ultimately determined to have been assets of Ltd. Opposition, ¶ 41. The Trustee
  ignores the fact that the Court’s order authorizing the split of the proceeds of the Alexion
  sale between the Debtors and the Israeli trustee does not provide any finding that the
  $2.93 million was property of Ltd., and, in fact, the Court overruled Discover’s objection
  to that split, in part, because it was impossible to unwind the tangled title issues
  regarding the assets that were sold.

  The Opposition insinuates that none of the Bertilimumab assets were property of
  Immune. However, a simple review of the IP Security Agreement between Discover
  and Immune demonstrates that the patents and applications that comprise the
  “Bertilimumab Patent Family” that Immune pledged to Discover as Collateral were
  licensed from (i) MedImmune Ltd., (ii) Cambridge Antibody Technology Limited and (iii)
  Hadasit Medical Research Service and Development Ltd., (iv) plus one “not assigned”
  patent, in addition to the assets “filed under Immune Pharma Ltd (Owner).” Declaration
  of John C. Kirlkand, etc. dated February 12, 2020, filed in opposition to the Debtors’ and
  the Committee’s first summary judgment motion as Doc 9-4, Exhibit 3, pp. 5-7. Given
  the uncertainty of untangling the Ltd. and Immune split of the Bertilimumab proceeds,
  this Court ruled that the split of the Alexion proceeds was “rough justice” that avoided
  the consumption of the sale proceeds in litigating any ownership disputes.



                                                                             2645446.1 099998-00014
 Case 19-13273-VFP      Doc 483    Filed 05/29/20 Entered 05/29/20 16:25:31         Desc Main
                                  Document      Page 4 of 6


May 29, 2020
Page 4



  The split of the sale proceeds between Immune and Immune Pharmaceuticals, Ltd.
  (“Ltd.”) was represented to this Court by the Debtors as being a fair, if rough,
  approximation of the relative value of the sale assets owned by, respectively, Immune
  and Ltd. Based on that representation, the value of Immune’s share of the sale assets
  is and was $3 million, and now $2.93 million. As such, the Trustee’s suggestion that the
  US proceeds of the sale could be “allocated” to Ltd. so that Discover’s lien is worth
  “zero” (Opposition, ¶ 41) has no support in the record and is directly contradicted by
  both the representations of Debtors’ counsel and the evidence adduced to date.

  Indeed, when the chapter 11 cases were filed, the Debtors’ representatives were
  claiming that the Bertilimumab/Anti-Eotaxin assets were worth tens of millions of dollars,
  to Discover and to Debtors’ counsel. Both of the Debtors’ principal representatives
  during the Chapter 11 Cases, Rabin and Fiorino, admitted during their Fed. R. Bankr. P.
  2004 examinations taken in connection with the Motion that the Debtors’ assets have
  declined since the Petition Date. Discover relies upon its prior pleadings filed on the
  Motion for the details of that testimony. Accordingly, it is clear that the value of the
  Collateral has declined since the Motion was filed.

  Accordingly, Discover has demonstrated, as is its burden, that its Collateral value has
  declined and that Immune’s estate has no equity in the Collateral. Discover’s proof of
  claim filed in these cases is prima facie evidence of the validity of the claim. Fed. R.
  Bankr. P. 3002(f) (“A proof of claim executed and filed in accordance with these rules
  shall constitute prima facie evidence of the validity and amount of the claim.”) As to the
  amount of the claim, the $14.85 million face amount of the claim is predicated upon a
  straightforward mathematical calculation based on a formula set forth in the Debenture.
  Declaration of John C. Kirkland, etc. dated March 22, 2019 and filed in support of the
  Motion as Doc 77-1, ¶¶ 10-13.

  Even at the claim’s minimum calculation, Discover is not protected. Discover’s
  minimum claim was $2,851,260.45 as of January 31, 2020. JCK Dec., ¶ 5. With
  additional interest and fees, the minimum due from Immune to Discover to
  $3,181,567.57 (including interest as of May 31, 2020 and attorneys’ fees and costs
  through May 28, 2020, both of which continue to accrue.) That amount significantly
  exceeds the funds escrowed with Debtors’ counsel from the Alexion sale. The estate’s
  remaining assets appear to have little cash value. As a result, the estate has no equity
  in its sole valuable asset, the escrowed $2.93 million.

  The Trustee can neither provide nor demonstrate the existence of adequate protection.
  The estate has no equity in the escrowed funds, and the balance of the estate’s assets
  have no apparent, and certainly no significant, value at all. Exposure to the
  marketplace is the best indicator of value. Exposure to the marketplace has
  demonstrated that the remaining assets have no appreciable value.


                                                                            2645446.1 099998-00014
 Case 19-13273-VFP      Doc 483    Filed 05/29/20 Entered 05/29/20 16:25:31          Desc Main
                                  Document      Page 5 of 6


May 29, 2020
Page 5




  As such, the Trustee’s remaining argument that Discover is adequately protected is
  predicated on the specious notion that the Collateral value has not declined. As
  demonstrated above, that notion is false – moreover, the argument fails to address the
  fact that the Discover’s secured claim continues to grow and eliminate any equity
  cushion that once existed. Accordingly, United States Association of Texas v. Timbers
  of Inwood Forest Associates, Ltd., 488 U.S. 365 (1988) mandates that the Trustee
  provide adequate protection to Discover, which he cannot. Fiorino and Rabin testified
  under oath that values have declined, which has been proven by the Debtors’ failed
  marketing efforts, which resulted, at best, in a plan to give away assets. The Trustee’s
  revelation that he now has expressions of interest in the remaining assets remains as
  speculative as the Debtors’ proposals to swap those assets for stock in another
  microcap pharma company.

  Instead, the Trustee argues that the automatic stay is not causing the value of
  Discover’s collateral to decline, and the fact that the $2.93 million is escrowed and
  presently out of the estate’s reach means that it will not decline. Opposition, ¶¶ 42-46.
  Again, this argument ignores the fact that Discover’s claim likely exceeds, and certainly
  will exceed, the escrowed funds given that the Trustee appears intent upon continuing
  the Plaintiffs’ litigation against Discover. While Discover is hopeful, and believes that
  the Trustee is hopeful, that the planned mediation with Chief Judge Kaplan will be
  successful, there is no guaranty. The fact remains that Discover is not adequately
  protected, and is entitled to resort to its Collateral now to cut its losses.

  The Opposition engages in an exercise in attempting to value the Collateral on the date
  that the Motion was filed, and at the present, in an effort to demonstrate that there has
  been no decline in value. Opposition, ¶¶ 48-56. This exercise starts with the false
  assumption that Bertilimumab was worth only $3 million immediately after the petition
  date, that Immune’s share was worth only $1.5 million, and that the other assets were
  valueless. For that last proposition, the Trustee misstates the Declaration of John C.
  Kirkland, etc. dated February 25, 2019 (“February 25 Dec.”) filed in support of the
  Motion [Doc 11-3], ¶¶ 54-55, as if Kirkland opined therein as to the value of the other
  assets. He did not. Instead, the cited paragraphs of that declaration describe what
  Fiorino recounted to Kirkland regarding Fiorino’s perception of the value of the other
  assets.

  Moreover, the $3 million offer is an unreliable basis upon which to value Bertilimumab,
  particularly as it was sold for $6 million mere months later. As such, the proposition that
  the Collateral was worth only $1.5 million in February 2019 should be disregarded. As
  to the present value of the Collateral, it is clear that it is $2.93 million, plus whatever
  pittance the Trustee manages to realize from the remaining assets. Equally clear is the
  testimony and statements of Fiorino and Rabin that the Collateral was worth $10 million


                                                                             2645446.1 099998-00014
 Case 19-13273-VFP      Doc 483    Filed 05/29/20 Entered 05/29/20 16:25:31           Desc Main
                                  Document      Page 6 of 6


May 29, 2020
Page 6



  or more (February 25 Dec., ¶ 56), and that the values have declined since the petition
  date. Any equity cushion that may have existed is rapidly evaporating or has
  evaporated. The decline in the value of the Collateral, combined with the lack of
  adequate protection, entitles Discover to relief from the automatic stay.

  C.     Conclusion.

  These bankruptcy cases have dragged on for far too long, resulting only in damage to
  Discover and the accumulation of millions of dollars of chapter 11 administrative claims
  that will never be paid. Discover has been denied resort to its cash collateral for far too
  long, and the continued escrow of those funds while the Trustee continues the Debtors’
  and the Committee’s crusade against Discover will only cause Discover to incur further
  significant losses. It is high time that the Motion be granted before further destruction of
  value occurs.


  Respectfully submitted,




  Dale E. Barney
  Director

  Enc.
  Cc: All parties in interest (via ECF/Email)
       Jonathan I. Rabinowitz, Esq.
       Morris Bauer, Esq.
       John Mairo, Esq.




                                                                              2645446.1 099998-00014
